Citation Nr: 0706257	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  04-40 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to non-service-connected burial benefits.


ATTORNEY FOR THE BOARD

K. L. Wallin




INTRODUCTION

The veteran served on active duty from August 1941 to 
September 1945 and died in March 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the appellant's claim of entitlement to non-service-
connected burial benefits.


FINDINGS OF FACT

1.  The veteran died in March 1997.

2.  VA received the appellant's application for payment of VA 
burial benefits in April 1997, including a statement from the 
funeral home showing a balance of unpaid expenses.

3.  In an April 18, 1997 letter, the RO advised the appellant 
that her claim for burial allowance could not be paid because 
the funeral director was the proper claimant as the burial 
expenses were unpaid, and that she could reclaim the benefit 
if she paid the expenses and reapplied within two years from 
the date of the permanent burial or cremation.

4.  In March 2003 the RO received the appellant's claim for 
burial benefits, with statements from the funeral home 
showing payment of the remaining balance in July 1997.



CONCLUSION OF LAW

There is no legal entitlement to VA burial benefits.  38 
U.S.C.A. §§ 2302(a), 2304 (West 2002); 38 C.F.R. §§ 3.1600, 
3.1601 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.  However, inasmuch as 
the Board has found herein that the law, and not the 
evidence, is dispositive in this case, the VCAA is not 
applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Thus, even were the Board to presume for the sake of argument 
there is some deficiency insofar as preliminary VCAA notice 
and development, this still would be inconsequential and, 
therefore, at most harmless error.  

Analysis

Under the applicable criteria, in the case of a deceased 
veteran who at the time of death was in receipt of VA 
compensation or pension, VA at the Secretary's discretion, 
having due regard to the circumstances in each case, may pay 
a sum not exceeding $300 to such person as the Secretary 
prescribes to cover the burial and funeral expenses of the 
deceased veteran and the expenses of preparing the body and 
transporting it to the place of burial.  38 U.S.C.A. § 
2302(a).

If a veteran's death is not service connected, an amount not 
to exceed the amount specified in 38 U.S.C.A. § 2302 may be 
paid toward the veteran's funeral and burial expenses 
including the cost of transporting the body to the place of 
burial.  Entitlement is subject to, among other conditions, 
the veteran being in receipt of VA compensation or pension at 
the time of his death.  38 C.F.R. § 3.1600(b).

Applications for payments under 38 U.S.C.A. § 2302 must be 
filed within 2 years after the burial of the veteran.  38 
U.S.C.A. § 2304; see also 38 C.F.R. § 3.1601(a).  If a 
claimant's application is incomplete at the time it is 
originally submitted, VA shall notify the applicant of the 
evidence necessary to complete the application.  If such 
evidence is not received within one year from the date of 
such notification, no allowance may be paid.  38 U.S.C.A. § 
2304 (West 2002).  

The evidence required to complete a claim for the burial 
allowance and the plot or interment allowance must be 
submitted within 1 year from date of the VA request for such 
evidence.  In addition to the proper claim form the claimant 
is required to submit: (1) a statement of account, which is 
preferably on funeral director's or cemetery owner's billhead 
showing name of the deceased veteran, the plot or interment 
costs, and the nature and cost of services rendered, and 
unpaid balance; (2) receipted bills, which must show by whom 
payment was made and show receipt by a person acting for the 
funeral director or cemetery owner; and (3) proof of the 
veteran's death.  38 C.F.R. § 3.1601(b).

A claim for reimbursement or direct payment of burial and 
funeral expenses may be filed by a funeral director if any 
balance of a bill for burial or funeral expenses is unpaid, 
or by an individual whose personal funds were used to pay 
burial, funeral, and transportation expenses, or by the 
executrix of the veteran's estate, the executrix of the 
estate of the person who paid for the veteran's burial or 
provided such service, or an individual acting for the 
veteran's intestate estate who will make distribution of the 
burial allowance to the person(s) entitled under the laws of 
the State of the decedent's domicile.  38 C.F.R. §  3.1601 
(2006).

In this case, the appellant, the veteran's wife, filed a 
claim for burial benefits in April 1997.  At the time of his 
death, the veteran was in receipt of VA compensation.  The 
veteran's death certificate reveals that he died on March [redacted], 
1997.  It is unclear from the record the exact date of the 
veteran's burial.  

In conjunction with the 1997 claim, the appellant submitted a 
statement from the funeral home, which estimated that the 
total cost for the veteran's funeral would approximate 
$4593.00.  She also submitted a receipt of payment for $2200 
from the funeral home.  This left a balance due of $2393.00 
to the funeral home.  In April 1997, the RO notified the 
appellant that she was not the proper claimant to file a 
claim for a burial allowance because the burial expenses were 
partially unpaid.  Therefore, the funeral director was the 
proper party to file a claim for burial benefits.  The RO 
further notified the appellant that if she paid the remaining 
balance, she could reapply for burial benefits any time 
within two years from the date of permanent burial or 
cremation.  

Six years later, in September 2003, the appellant once again 
filed a claim for burial benefits.  In conjunction with this 
claim, the appellant submitted receipts for the original 
$2200 and the remaining balance of $2393, as well as a 
receipt from the funeral home which indicated that the burial 
costs were paid in full as of July 14, 1997.  

The appellant asserts that she submitted a receipt evidencing 
full payment for the veteran's burial services in 1997.  The 
claims file does not include any evidence indicating she 
submitted the receipts showing full payment at any time prior 
to 2003.  

The Board has respectfully considered the appellant's 
contentions, but finds no legal basis for her entitlement to 
burial benefits under the law.  Because the record shows that 
at the time of her original claim in April 1997, the funeral 
bill had not been paid in full, the funeral director, not the 
appellant, was the proper claimant.  The appellant was 
properly advised of this fact, and advised of the time limit 
to submit proof of payment of the bill in order to receive 
the burial allowance.  Unfortunately, this evidence was not 
received by VA until September 2003, more than 6 years after 
the veteran's burial.  Thus, VA is expressly precluded by law 
from paying for the veteran's burial expenses.  38 U.S.C.A. § 
2304; 38 C.F.R. § 3.1601.

As this discussion illustrates, the law and regulations 
concerning burial benefits establish very specific 
requirements for such benefits.  The Board appreciates the 
fact that the appellant believes that she is entitled to 
these benefits based on the veteran's service.  The Board has 
no authority to act outside the constraints of the statutory 
and regulatory criteria that bind it in this case.  See 
38 U.S.C.A. § 7104(c) (West 2002).  In a case such as this 
one, where the law and not the evidence is dispositive of the 
issue before the Board, the claim should be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, the appellant's claim for VA burial benefits is 
denied.

While the circumstances surrounding this claim are 
unfortunate, it should be noted that the Board is without 
authority to grant benefits on an equitable basis.  It has 
been held that the authority to award equitable relief under 
38 U.S.C.A. § 503(a) (West 2002) is committed to the 
discretion of the Secretary of VA, and that the Board is 
without jurisdiction to consider that which is solely 
committed to the Secretary's exercise of that discretion.  
See McCay v. Brown, 9 Vet. App. 183, 189 (1996).




ORDER

Entitlement to non-service-connected burial benefits is 
denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


